UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6996


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DANTE CORNELIUS BOYCE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. James C. Dever III, District Judge. (4:10-cr-00092-D-1)


Submitted: February 23, 2021                                  Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dante Cornelius Boyce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dante Cornelius Boyce appeals the district court’s order denying relief on his

motion for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-

391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the district

court did not abuse its discretion in declining to reduce Boyce’s sentence. Accordingly,

we affirm the district court’s order. United States v. Boyce, No. 4:10-cr-00092-D-1

(E.D.N.C. July 2, 2020). We deny Boyce’s motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2